74 F.3d 1235NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
George YOSSIF, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-3070.
United States Court of Appeals, Fourth Circuit.
Jan. 23, 1996.Submitted:  January 11, 1996.Decided:  January 23, 1996.

George Yossif, Appellant Pro Se.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing as legally frivolous his petition to quash an Internal Revenue Service summons pursuant to 26 U.S.C. Sec. 7609(b)(2)(A) (1988).  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Yossif v. United States, No. MISC-95-70-S (D.Md. Sept. 19, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED